 MAGNESIUM CASTING CO.397Magnesium Casting Co.andUnited Steelworkers ofAmerica,AFL-CIO. Case 1-CA-6498April 17, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn January 28, 1969, Trial Examiner Paul E.Weil issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentand the Charging Party filed exceptions to the TrialExaminer'sDecisionandRespondent filed asupporting brief.Pursuant to the provisions of Section 3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent,MagnesiumCasting Company, Hyde Park, Massachusetts, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.in its exceptions to the Trial Examiner's Decision, the Charging Partyrequests an affirmative bargaining order, without any further request thattheRespondent bargain with it, and a monetary remedy to,inter aha,make the employees and it whole for losses they may have suffered as aresultof the Respondent's unlawful refusal to bargainWe deem itinappropriate in this case to depart from our existing policy with respect toremedial orders in cases involving violations of Section 8(a)(5), andtherefore deny the said request SeeMonroe Auto Equipment Company,164 NLRB No 144, fn ITRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'PAUL E. WELL, Trial Examiner Upon a petition filedunder Section 9(c) of the National Labor Relations Act'Administrativeorofficialnotice istaken of the record in the(29 U.S.C.A. 159(c)) by UnitedSteelworkers of America,AFL-CIO,hereinaftercalled the Charging Party, ahearing washeld bythe Regional Director for Region 1 oftheBoard at which the employer appeared speciallyarguing that the hearing should not be conducted becauseof the pendency of a chargefiled byitagainst the Unionalleging a violation of Section 8(b)(1) (A). The Motionwas denied and the hearing was completedThe Regional Director consequently issued a decisiondirecting an election in a unit consisting of all productionand maintenance employees of the employer at its HydePark,Massachusetts plant including the records keepingdepartment employees,shipping and receiving employeesand the truckdriver but excluding office clericalemployees,professional employees,guards and supervisorsas defined in theAct. TheDecision specifically dealt witha classification of alleged supervisors known as assistantforemen, six of whom were found to be employees and theseventh to be a supervisor and excluded from the unit.On May 31,1968, the Respondent filed a request forreview pursuant to Section102.67 ofthe Board'sRulesand Regulations contending that three of the assistantforemen found to be employees are in fact supervisors andthe Union filed its statement in opposition to the requestfor review.On June 18 the Board denied the request forreview on the ground that it raised no substantial issueswarranting review. On June 17 RespondentfiledaMotiontoWithdraw Decision and Direction of Election andDismiss Petition contending that by furnishing an electioneligibility list to the Union pursuant to theExcelsiorrule'Respondent had been required to lend assistance to theUnion which necessarily would affect the results of theelection.Respondent also contended that the rule wasimproperly promulgated and contrary to the requirementsof the Administrative Procedures Act.The Motion was denied on June19 by theRegionalDirector on the ground that theWyman-Gordon'decisionof the First Circuit upon which Respondent rested itsMotion does not provide for retroactive application. TheelectionwasconductedonJune21,1968,andRespondents moved the DistrictCourt forthe District ofMasachusetts for a ruling enjoining the certification of theresults of the election on the same grounds on which itsmotion to the Regional Director rested.The United StatesDistrict Court granted the rule sought by Respondent anditsaction was summarily reversed by the United StatesCourt of Appeals forthe FirstCircuit.'On June 28 the Respondentfiledobjections to conductaffecting the results of the election,again raising theExcelsiorand theWyman-Gordonissuesand furtheralleging that prior to the election the Union informedemployees that if they did not sign an authorization cardthey would have to pay $75 initiation fee to the Union.TheobjectionswereoverruledandtheUnitedSteelworkersofAmericawascertifiedastherepresentative of the employees on October 11, 1968Respondent by telegram to the Board excepted to theSupplemental Decision and Certification on the groundrepresentation proceedingCase 1-RC-9973,as the term"record" is definedinSection102 68 and 102 69 (f) of theBoard'sRules and RegulationsSeries 8, as amendedSeeLTV Electrosystems, Inc,166 NLRB No 81,enfd 388 F 2d 683 (C A. 4, 1968)'Excelsior Underwear, Inc,156 NLRB 1236Wyman-Gordon Company et al v N L R B,379 F 2d 394 (C A 1,1968)'394 U S 759175NLRB No. 68 398DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the employer proposed to seek a writ of certioraribefore the United-States Supreme Court to the decision ofthe First Circuit Court, of Appeals in which the DistrictCourt injunction was set aside This exception was treatedas a request for review and denied on the ground that itraised no substantial issues warranting review.THE COMPLAINT CASEOn October 22, 1968, the Union filed the unfair laborpractice charge involved in the instant case, alleging thatthe employer refused to bargain with the Union as theexclusivecollective-bargainingrepresentativeofRespondent'semployees in spite of the certification. OnNovember 8, 1968, the Regional Director,forRegion Iissued a 'Complaint and Notice of Hearing alleging thatRespondent had committed unfair labor practices inviolation of Section 8(a)(1) and(5) and Section 2(6) and(7) of the Act by refusing to bargain with the Union uponrequest.On November 18 Respondent filed a Motion fora Bill of Particulars and on the 19th an Answer to theComplaint. The General Counsel filed an Opposition totheMotion for a Bill of Particulars giving certainadditionalparticulars.On December 5 a Motion forSummary Judgment dated December 3 was filed with theChief Trial Examiner by the Regional Director. TrialExaminer Schneider on December 6 issued an Order toShow Cause on the Motion for Summary Judgment towhich Respondent replied on January 2, 1969RULING ON MOTION FOR SUMMARY JUDGMENTInitsOpposition to theMotion for SummaryJudgment theRespondenturgesthattheGeneralCounsel'sMotion should be denied for a number ofreasons which may be summarized as follows-1.TheGeneralCounselomittedpartof thebackground of the case notably the grounds on whichthe Regional Director denied the employer'sMotion toWithdrawDecisionandDirectionofElectionandDismiss the Petition.2.The complaint is premature since the Respondenthas filed a Petition for Writ of Certiorari to the UnitedStatesCourt of Appeals for the First Circuit in itsinjunction proceeding and further the Supreme Courthas agreed to review theWyman-GordonDecisionwherefore the Board should not proceed with thismatter until both actions by the Supreme Court havebeen consummated.3.TheGeneral Counsel should be estopped from itsmotion by the action of the General Counsel ingranting certain assurances to Respondent that it isentitled to a full hearing.4. TheDecisionof the First Circuit Court of AppealsinWyman-Gordonconstitutesnewly-discoveredevidence.5.Therepresentation electionwas not conductedaccording to rules promulgated in accordance withSection 6of the Act and is therefore invalid.6.The appropriate unit should have included assupervisors the assistant foreman.7Newlydiscoveredevidenceconcerningthesupervisory status of one Scott and his actions onbehalf of the Union necessitate a full hearing.FinallyRespondentmoved that the Trial Examinerpostpone the hearing in the instant case until the SupremeCourt acts on the petition for writ of certiorari and alsorenders its decision in theWyman-Gordoncase.With respect to the first,issue raised by Respondentconcerning the omission. of facts by .the General Counsel,as I stated above, administrative notice has been taken ofthe record in the representation proceeding which includesthe employer'sMotion to Withdraw the Decision andDirection of Election,the denialby theRegional Director,the Request for Review and the Board'sdenial thereof.Accordingly, the facts allegedly omitted by the GeneralCounsel are before the Trial Examiner and the Board.With regard to Respondent'sargument that thecomplaint issued by the General Counsel is premature, tothe extent that Respondent'sargument is predicated onthe litigation of the validity of theExcelsiorrule in theWyman-Gordoncase thismatterhasalreadybeenconsideredby theBoard in the representation proceedingand will not be reconsidered herein.To the extent that theargument is predicated on the filing of a petition forcertiorari in the injunction proceeding Respondent cites noauthority for the proposition that the Board's processesshouldbe held up pending a determination by theSupreme Court of the United States whether to grantcertiorariand presumably if certiorariisgranted theperiod of time necessary for the Supreme Court to issueitsdecision.As the United States Court of Appeals fortheFirstCircuitstated in its decision inMagnesiumCasting Co., 401 F.2d 516 (C A. 1) "labor matters shouldproceed promptly."Iam not convinced by Respondent'sargument especially in view of the fact that Respondent'spetition for a writ of certorari does not necessarily speakto the validity of the election.RegardingRespondent'sargument that the GeneralCounsel should be estopped by alleged ' assurances byGeneral Counsel Ordman that Respondent is entitled to afulland complete hearing,contained in a letter which recites the provisions ofSection 10(b) of the National Labor Relations Act thatany person charged with the commission of an unfairlabor practice must be served with a complaint stating thecharges and a notice of hearing.The noticeof hearing setsthe time and place of the hearing and advises apresent whatever evidenceithas in support of its positionto a duly designated Trial Examiner.The General Counsel's letter goes on to state "the Actalsoprovides that such proceedings`shallso far -aspracticable be conducted in accordance with the rules ofevidence applicable in the district courts of the UnitedStates under the rules of civil procedure for the districtcourts of the United States.......The Board and thecourts have many times had occasion to consider whetherthe language quoted above constitutes a requirement thata hearing be conducted in cases such as this. A recent caseinwhich this issue was raised isEl.Ge Potato ChipCompany, Inc.,173NLRB No. 19, in which the TrialExaminer quoted from the Board decision inHarry T.Campbell Sons' Corporation,164NLRB No. 36, fn. 9"where there are no unresolved issues requiring anevidential hearing the motion of the General Counsel forsummary judgment on the pleadings is normally granted.There is no absolute right to a hearing." The UnitedStatesCourt of Appeals for the Fifth Circuit put itsuccinctly inN L.R.B, v Air Control Window Productsof St. Petersburg,335 F.2d 245, 249 (C.A. 5, 1964): "Ifthere is nothing to hear,then a hearing is a senseless anduseless formality."The letter of the General Counsel does not constitute awaiver but on the contrary it refers to language which theBoard and the courts have so many times construed that MAGNESIUM CASTING CO.399the construction must be read together withlanguage. Ireject the argument.Respondent contends that the decision of the court intheWyman-Gordoncase and the "imminent decision oftheUnited States Supreme Court in the same case"constitutes newly discovered evidence. Respondent doesnot indicate in what regard it considers that the decisionsof courts constitute evidence nor, other than asserting thefact,do they argue so. However whether viewed asevidence or legal authority the contention was raisedbefore the Board in the representation proceeding andrejectedThe same must be said of Respondent'scontentionthattherepresentationelectionwas notconducted according to rules promulgated in accordancewith Section 6 of the Act and is invalid. Respondent'sreference therein is to the fact that theWyman-Gordondecision found the" B'xrelsior"rule invalid because itwas not published as a rule but laid down in a decision.Equally the contention that the appropriate unit shouldhave excluded the assistant foreman was litigated beforethe Board in the representation proceeding. In the absenceof newly discovered or previously unavailable evidence orspecial circumstancesit isestablished Board policy not topermit litigation before a trial examiner in an unfair laborpractice case of issues which were or could have beenlitigated in a prior representation proceeding.' Respondentdoes not assert that any special circumstances exist otherthan its characterization of the decisional authorities intheWyman-Gordoncase as evidence and a contentionthat there is newly discovered evidence concerning thesupervisory status of Ivory Scott, one of the assistantforemen.In its Reply Respondent submits that Ivory Scott"admittedlywithheld information in the representationhearing concerning his full responsibilities and authorityas anassistant foreman for Respondent and that ScottsolicitedauthorizationcardsfortheUnionandparticipatedinitsorganizationaldrive."The onlyconstruction that I can make of Respondent's Reply isthat it views Scott's"admission" as newly discoveredevidence, however Respondent furnishes no support for itscontention other than offering to prove in a full hearingthat Scott had supervisory authority and did various actsconsistent thereto, each of which particulars was litigatedand considered in the hearing in the representation case.To what extent such evidenceisnew isimpossible todetermine other than Scott's admission which presumablycame after the hearing and of which we know nothing.The evidence which Respondent offers to adduce isevidence which Respondent must have had prior to therepresentation case hearing.With regard to the fact thatScott solicited authorization cards and participated in theUnion's organizational drive, inasmuch as he was found tobe an employee by the Board no relevance is given thisfact.New evidence on an irrelevantissueiscertainly notgrounds for a hearing. The issue as to the inclusion of theassistantsupervisorswas vigorously contested at therepresentation hearing. No reason is given for failure tooffer evidence such as Respondent recites at that time, ifin factitwasnot offered. There is no showing that thetestimony was not then available or that it could not havebeen obtained and adduced with the exercise of reasonablediligence.Under these circumstances reopening therepresentation hearing at this stage of the proceeding is'HowardJohnsonCompany. 164NLRB No 121,WinfieldManufacturingCo, Inc..173NLRB No 103,El-Ge Potato ChipCompany.Inc , supra,and all the cases therein cited on this pointnotwarranted' I find the Respondent's contentionunsubstantiatedFinally Respondent moves to postpone the hearing untilthe decision of the Supreme Court on its petition for writof certiorari. Inasmuch as I have found that no hearing isnecessitated herein the Motion must be denied.There being no unresolved issues requiring an evidentialhearing the Motion of the General Counsel for SummaryJudgment is granted and I hereby make the following:FINDINGS ANDCONCLUSIONS1.JURISDICTION AND LABOR ORGANIZATIONIt is admitted in the answer and therefore found (1)that the Respondent is engaged in commerce within themeaning of 2(6) and (7) of the Act and (2) that the Unionis a labor organization within the meaning of the ActIt.TIIE UNFAIR LABOR PRACTICESA TheRepresentationProceeding1.The unitThe following employees at the Respondent's HydePark,Massachusetts plant constitute a unit appropriatefor collective bargaining within the meaning of Section9(b) of the ActAll production and maintenance employees employed atRespondent's Hyde Park, Massachusetts plant includingthe records keeping department employees, shipping andreceiving employees and the truckdriver exclusive ofofficeclericalemployees,professionalemployees,guards and all supervisors as defined in Section 2(11) ofthe Act.2. The certificationOn June 21, 1968, the majority of the employees in theunit described above by a secret ballot election conductedunder the supervision of the Regional Director for theFirstRegion of the Board designated the Union as therepresentative for the purpose of collective bargaining withRespondent, and on October It, 1968, the RegionalDirector for the First Region certified the Union as thecollective-bargaining representative of the employees insaidunitand the Union continues to be suchrepresentative.B. The Request to Bargain and the Respondent'sRefusalOn or about October 22, 1968, the Union requestedRespondent to bargain collectively in respect to rates ofpay, wages, hours of employment or other conditions ofemployment with the Union as the exclusive representativeof all the employees of Respondent in the unit describedabove.'`Goldspot Dairy. Inc.173NLRB No 151. CfIdeal Laundry and DryCleaning Co.,330 F 2d 712 (C A. 10, 1964),therein cited'AlthoughRespondent in its answer denied thattheUnion requestedRespondent to bargain it has at no point in the proceedingcontrovertedthis fact and its answer and particularlyitsReply to the Order to ShowCause make it ultimately clearthat ithas and continues to refuse tobargain 400DECISIONSOF NATIONALLABOR RELATIONS BOARDAt all timessinceon or about October 22, 1968, theRespondenthasrefusedtorecognizeandbargaincollectivelywiththeUnionasexclusivecollective-bargaining representative of all employees insaid unitAccordingly I find that Respondent has refused tobargain collectivelywith the Union as the exclusivebargainingrepresentativeof the employees in theappropriate unit and that by such refusal the Respondenthas engaged in andis engagingin unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of the Act.IIITHE EFFECTOF THE UNFAIR PRACTICES UPONCOMMERCEThe acts of the Respondent as set forth in section IIabove occurring in connection with its operations as foundin section I above have a close, intimate and substantialrelation to trade, traffic and commerceamongthe severalstates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceTHE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act I shall recommend that it ceaseand desist therefrom and upon request bargain collectivelywith the Union as the exclusive representative of allemployees in the appropriateunitand if an understandingisreachedembody such understanding inasignedagreementIn order to insure that the employees in the appropriateunitwillbeaccordedtheservicesoftheircollective-bargaining agent for the period provided by lawIshall recommend that theinitialyear of certification beconstrued as beginning on the date the Respondentcommences to bargain in good faith with the Union as therecognized bargaining representative in the appropriateunit.SeePacificIntermountainExpress Company.173NLRB No. 75,Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5) certdenied 379 U.S. 817CONCLUSIONS OF LAW1.Magnesium Casting Co., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within themeaningof Section 2(5) ofthe Act.3.Allproductionandmaintenanceemployees ofMagnesium Casting Co employed at its Hyde Park,Massachusettsplantincludingtherecordkeepingdepartment employees, shipping and receiving employees,and the truckdriver exclusive of its office clericalemployees,professionalemployees,guardsandallsupervisorsasdefined in Section 2(11) of the Act,constitutea unitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.SinceOctober 22, 1968, the above-named labororganizationhasbeencertifiedastheexclusiverepresentativeof all the employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin themeaning ofSection 9(a) of the Act.5.By refusing on or about October 22 and at all timessince to bargain collectively with the above-named labororganization as the exclusive bargaining representative ofall the employees of Respondent in the appropriate unitRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain Respondent hasinterfered with, restrained, and coerced and is interferingwith, restraining and coercing employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act andthereby engaged - in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERMagnesium Casting Co., its officers, agents, successors,and assigns, shall-1.Cease and desist from:(a)Refusing to bargain collectively concerning wages,hours and other terms and conditions of employment withUnitedSteelworkersofAmerica,AFL-CIO as theexclusive bargaining representative of its employees in thefollowing appropriate units.All production and maintenance employees employed atRespondent's Hyde Park, Massachusetts plant includingthe records keeping department employees, shipping andreceiving employees and the truckdriver exclusive ofofficeclericalemployees,professionalemployees,guards and all supervisors as defined in Section 2(11) ofthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Upon request, bargain with the above-named labororganizationastheexclusiverepresentativeofallemployees in the aforesaid appropriate unit with respect torates of pay, hours, and other terms and conditions ofemployment and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its Hyde Park, Massachusetts, place ofbusinesscopiesoftheattachednoticemarked"Appendix."' Copies of said notice, on forms provided bytheRegionalDirector for Region 1, after being dulysigned by Respondent's representatives shall be posted byRespondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafterincludingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(c)Notify said Regional Director for Region 1, inwriting, within 20 days from receipt of this RecommendedOrder, what steps the Respondent has taken to complytherewith.''In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourtof Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion I,inwriting, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " MAGNESIUM CASTING CO.401APPENDIXNOTICE TOALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOTrefuse to bargain collectively withUnited Steelworkers of America,AFL-CIO, as theexclusiverepresentativeof the employees in thebargaining unit described belowWE WILL NOTin any like or related manner interferewith, restrain,or coerce our employees in the exerciseof the rights guaranteed them by Section7 of the Act.WE WILLupon request bargain with the above-namedUnion as the exclusive representative of all employeesin the bargaining unit described below with respect towages, hours,and other terms and conditions ofemployment and if an understanding is reached embodysuchunderstanding in a signed agreement. Thebargaining unit isAll production and maintenance employees employedat ourHydePark,Massachusetts plant including therecords keeping department employees,shipping andreceiving employees and the truckdriver exclusive ofofficeclericalemployees,professionalemployees,guards and all supervisors as defined in Section 2(11)of the Act.DatedByMAGNESIUMCASTING CO(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, John F.Kennedy Federal Building, 20th Floor, Cambridge & NewSudbury Streets, Boston, Massachusetts 02203, Telephone617-223-3300